DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claims 8, 9 and 14 are withdrawn. Claims 1-7, 10-13 and 15-20 are rejected.   

Election/Restriction
Claims 1-20 are generic to the following disclosed patentably distinct species: compounds of Formula I, 
    PNG
    media_image1.png
    188
    321
    media_image1.png
    Greyscale
. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. For example, each species has a different band gap based on their HOMO and LUMO levels being uniquely different for each structure. This results in the compounds having different emission and/or doping properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Different search strategies are required for searching compounds with different core structures, and different classification searches are required for searching compounds with different heterocyclic groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Telephonic Election
During a telephone conversation with Mr. Gregory M. Lefkowitz on Oct. 13, 2022, a provisional election was made for compound 13, 
    PNG
    media_image2.png
    111
    200
    media_image2.png
    Greyscale
.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 1-7, 10-13 and 15-20 read on the elected species of Formula I, 
    PNG
    media_image3.png
    164
    273
    media_image3.png
    Greyscale
, wherein:
R’, R”, R2 and R4 are H,
R1, R3 and R5 are deuterated alkyl,
R6 is alkyl,
no adjacent substituents from R’, R”, and R1-R6 link together to form a ring,
A1, A2, A7 and A8 are CH,
A3, A4, A6 are C,
A5 is N, 
X is O, and
n is 1.

The elected invention was examined in accordance with the MPEP 803.02. 
The elected species appears allowable in view of the prior art, but is rejected under double patenting. Examination of the Markush-type claim was extended until prior art was found on a non-elected species. However, the search was limited to the proper Markush group of Formula I wherein A1, A2 and A6-A8 are C or CH, A3 is C connected to Ir, A4 is C connected to ring B, A5 is N, and X is O. See Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166 (middle column):
“Under principles of compact prosecution, the examiner should also require the applicant to elect a species or group of indistinct species for search and examination (i.e., an election of species). If the examiner does not find the species or group of indistinct species in the prior art, then the examiner should extend the search to those additional species that fall within the scope of a permissible Markush claim. In other words, the examiner should extend the search to the species that share a single structural similarity and a common use. The improper Markush claim should be examined for patentability over the prior art with respect to the elected species or group of indistinct species…within the scope of a proper Markush claim.”

Since art was found on a nonelected species, subject matter not embraced by the elected embodiment or the scope searched (i.e., the proper Markush group above) is withdrawn from further consideration.  Claims 8, 9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image4.png
    53
    396
    media_image4.png
    Greyscale

The disclosure of the prior-filed ‘213 and ‘777 applications, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for claims 10-13 of this application.  Claim 10 recites several groups LA441-LA492 which are not disclosed by the parent applications. Claim 11 recites several LB groups, such as LB159-LB300, that are not disclosed by the parent applications. Since the instant LB groups have been renumbered, it is too burdensome for the examiner to point out each LB group that is not supported. Claim 12 in its entirety is not supported by the parent applications. Claim 13 recites compounds 123-142 that are not supported by the parent applications. Accordingly, claims 1-7 and 15-20 have an effective filing date of 8/7/2014, while claims 10-13 have an effective filing date of 5/3/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 170, which is described by the specification as a barrier layer in Figure 1. See paragraph [0026]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 7, 12, 15-17, and 19-20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites “R1 represents mono-, di-, tri-, tetra-substitution”, which is grammatically incorrect for omitting “or” after “tri-,”.
Claim 1 is objected to for being written in improper Markush format with respect to R’, R” and R1-R6. Line 14 of the claim recites “isonitrile, sulfanyl, and combinations thereof”, which should be reformatted as “isonitrile, and sulfanyl, or combinations thereof”. Line 17 recites “alkyl, cycloalkyl, and combinations thereof”, which should be reformatted as “alkyl, and cycloalkyl, or combinations thereof”.
Claim 7 is objected to for being written in improper Markush format with respect to R1 and R2. Line 2 recites “alkyl, cycloalkyl, and combinations thereof”, which should be reformatted as “alkyl, and cycloalkyl, or combinations thereof”.
Claim 12, line 1, recites “wherein compound” which contains a typographical error. The correction “wherein the compound” is suggested.
Claim 15 recites “R1 represents mono-, di-, tri-, tetra-substitution”, which is grammatically incorrect for omitting “or” after “tri-,”.
Claim 15 is objected to for being written in improper Markush format with respect to R’, R” and R1-R6. Line 13 of p. 188 of the claim recites “isonitrile, sulfanyl, and combinations thereof”, which should be reformatted as “isonitrile, and sulfanyl, or combinations thereof”. Lines 15-16 of p. 188 recite “alkyl, cycloalkyl, and combinations thereof”, which should be reformatted as “alkyl, and cycloalkyl, or combinations thereof”.
Claim 16 recites “dibenzothiphene” which is a misspelling of “dibenzothiophene.”
Claim 17 is objected to for being written in improper Markush format. The claim ends with “and combinations thereof”, which is improper. The correct format is “
    PNG
    media_image5.png
    147
    225
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    104
    264
    media_image6.png
    Greyscale
, or combinations thereof.”
Claim 19 recites “R1 represents mono-, di-, tri-, tetra-substitution”, which is grammatically incorrect for omitting “or” after “tri-,”.
Claim 19 is objected to for being written in improper Markush format with respect to R’, R” and R1-R6. Line 13 of p. 190 recites “isonitrile, sulfanyl, and combinations thereof”, which should be reformatted as “isonitrile, and sulfanyl, or combinations thereof”. Lines 15-16 of p. 190 recite “alkyl, cycloalkyl, and combinations thereof”, which should be reformatted as “alkyl, and cycloalkyl, or combinations thereof”.
Claim 20, lines 3-4, recites “a personal digital assistants (PDAs)”, which is grammatically incorrect. The proper format requires the singular noun: “a personal digital assistant”. Furthermore, it is suggested that “(PDAs)” is deleted to improve clarity of the claim.
Claim 20, line 5, recites “an area wall, theater or stadium screen, and a sign” wherein “a” is missing before “theater” as in: “an area wall, a theater or stadium screen”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 11, 12 and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 provides a definition for R1 that includes hydrogen, which fails to further limit R1 as defined by claim 1, because claim 1 requires that at least one R1 is not hydrogen. This rejection may be overcome by reciting in claim 7 that “at least one R1 is not hydrogen”.
Claim 11 is drawn to a list of LB groups that include several groups having a phenyl for R5 or R6. See, e.g., LB164-LB177 and LB239-LB267. Claim 1 depicts LB as 
    PNG
    media_image7.png
    184
    96
    media_image7.png
    Greyscale
and excludes aryl from the definition of R5 and R6. Since R5 or R6 cannot be phenyl, and LB164-LB177 and LB239-LB267 have phenyl for R5 or R6, claim 11 fails to further limit the LB groups of claim 1. This rejection may be overcome by deleting LB164-LB177 and LB239-LB267 from claim 11.
Claim 12 is drawn to a compound having LA selected from claim 10 and LB selected from a particular list that includes LB164-LB177 and LB239-LB267, which have phenyl for R5 or R6. These LB groups fail to further limit claim 10. Claim 10 depends from claim 1, which depicts LB as 
    PNG
    media_image7.png
    184
    96
    media_image7.png
    Greyscale
and excludes aryl from the definition of R5 and R6. Since R5 or R6 cannot be phenyl, and LB164-LB177 and LB239-LB267 have phenyl for R5 or R6, claim 12 fails to further limit claim 10.
Claim 17 depends from claim 16 and is drawn to a list of hosts that includes 
    PNG
    media_image6.png
    104
    264
    media_image6.png
    Greyscale
, which falls outside the scope of claim 16. Claim 16 requires the host to comprise a group selected from “triphenylene, carbazole, dibenzothiphene [sic], dibenzofuran, dibenzoselenophene, azatriphenylene, azacarbazole, aza-dibenzothiphene, aza-dibenzofuran, and aza-dibenzoselenophene.” The compound 
    PNG
    media_image6.png
    104
    264
    media_image6.png
    Greyscale
 contains naphthyl groups, a phenyl group, and a phenanthrene group, but none of the groups recited by claim 16. Therefore, claim 17 fails to further limit the hosts of claim 16. This rejection may be overcome by deleting the compound 
    PNG
    media_image6.png
    104
    264
    media_image6.png
    Greyscale
.


Claim Rejections-Improper Markush Grouping
Claims 1-7, 10-11 and 15-20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formula I, 
    PNG
    media_image8.png
    251
    421
    media_image8.png
    Greyscale
, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
The alternatives do not belong to the same art-recognized class or chemical class of compounds because there is no common core structure shared among the compounds that would enable them to be categorized the same. In addition, since there is no shared structure, aside from the iridium metal, amongst all the alternative compounds, the members of the Markush grouping cannot be considered to share a “single structural feature” from which a common use flows. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. The following is a proper Markush group of Formula I: wherein A1, A2 and A6-A8 are C or CH, A3 is C connected to Ir, A4 is C connected to ring B, A5 is N, and X is O.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kottas et al. by EP 2927234 A1 (pub. Oct. 7, 2015).
Kottas ‘234 teaches organic light emitting devices comprising a host of Formula 1, 
    PNG
    media_image9.png
    29
    177
    media_image9.png
    Greyscale
 wherein G1 is 
    PNG
    media_image10.png
    204
    285
    media_image10.png
    Greyscale
, such as 
    PNG
    media_image11.png
    112
    163
    media_image11.png
    Greyscale
, and an iridium dopant, such as 
    PNG
    media_image12.png
    292
    499
    media_image12.png
    Greyscale
 . The device contains an anode, a cathode and an organic layer between the electrodes. In one embodiment, the organic layer contains the host and dopant as a mixture. Examples of devices include consumer products such as “flat panel displays, computer monitors, medical monitors, televisions,” etc. See, e.g., paragraphs [0027] and [0031] and claims 11, 14-16 (p. 98, third row) and 19. This disclosure anticipates the claims as follows:
Claim 10, drawn to a compound of the formula Ir(LA)n(LB)3-n having the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, according to claim 1, wherein LA is LA190, 
    PNG
    media_image14.png
    273
    261
    media_image14.png
    Greyscale
, R2 is H, R5 and R6 are CD3, R” is H, and n is 1.
Claim 11, drawn to a compound of the formula Ir(LA)n(LB)3-n having the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, according to claim 1, wherein LB is LB12, 
    PNG
    media_image15.png
    213
    141
    media_image15.png
    Greyscale
, R1 and R3 are CD3, R4 is deuterated i-Pr, R’ is H, A1-A4 and A6-A8 are C, A5 is N, X is O, and n is 1.
Claim 12, drawn to a compound of claim 10, wherein LB is LB12.
Claim 13, wherein the compound is 
    PNG
    media_image12.png
    292
    499
    media_image12.png
    Greyscale
 (p. 176).



Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kottas et al. US 2015/0287933 A1 (pub. Oct. 8, 2015, issued as US 9,929,353 B2).
Claims 1-7, 10-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kottas et al. US 2015/0287933 A1 (priority date: Apr. 2, 2014).
Kottas ‘933 teaches organic light emitting devices comprising a host of Formula 1, 
    PNG
    media_image9.png
    29
    177
    media_image9.png
    Greyscale
 wherein G1 is 
    PNG
    media_image10.png
    204
    285
    media_image10.png
    Greyscale
, and an iridium dopant, such as 
    PNG
    media_image12.png
    292
    499
    media_image12.png
    Greyscale
 . The device contains an anode, a cathode and an organic layer between the electrodes comprising the host and dopant. Examples of devices include lighting panels and consumer products such as “flat panel displays, computer monitors, medical monitors, televisions,” etc. See, e.g., paragraphs [0024] and [0035] and claims 12-14, 16 (p. 123, fourth row) and 19. This disclosure anticipates the claims as follows:
Claim 1, drawn to a compound of the formula Ir(LA)n(LB)3-n having the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R2 is H, R1 and R3 to R6 are deuterated alkyl, R’ is H, R” is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compound has a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and deuterated alkyl (a combination of deuterium and alkyl).
Claim 10, wherein LA is LA190, 
    PNG
    media_image14.png
    273
    261
    media_image14.png
    Greyscale
.
Claim 11, wherein LB is LB12, 
    PNG
    media_image15.png
    213
    141
    media_image15.png
    Greyscale
.
Claim 12, wherein LA is LA190 and LB is LB12.
Claim 13, wherein the compound is 
    PNG
    media_image12.png
    292
    499
    media_image12.png
    Greyscale
 (p. 176).
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R2 is H, R1 and R3 to R6 are deuterated alkyl, R’ is H, R” is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a carbazole host, namely 
    PNG
    media_image10.png
    204
    285
    media_image10.png
    Greyscale
.
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R2 is H, R1 and R3 to R6 are deuterated alkyl, R’ is H, R” is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is, for example, a flat panel display, computer monitor, medical monitor, television or “light[s] for interior or exterior illumination.” The phrase “for interior or exterior illumination” is an intended use limitation that does not further limit the structure of the claimed “lights”. Since a lighting panel is capable of being used indoors and outdoors, it meets the claimed “lights” limitation.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. US 8,946,697 B1 (pub. Feb. 3, 2015).
Claims 1-7, 11, 15-16 and 18-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. US 8,946,697 B1 (filed Sep. 16, 2013).
Ma ‘697 teaches compounds of Formula I, 
    PNG
    media_image17.png
    188
    328
    media_image17.png
    Greyscale
, formulations thereof and organic light emitting devices thereof. The devices contain an anode, a cathode and an organic layer between the electrodes containing the compound. In one embodiment, “the organic layer further comprises a host” wherein “the host comprises at least one chemical group selected from the group consisting of carbazole, dibenzothiphene [sic], dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.” The compound B, 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, is a representative host. Examples of devices include consumer products such as “flat panel displays, computer monitors, medical monitors, televisions,” etc. Examples of the compounds of Formula I include compound III-5127 of the formula Ir(LA344)(LB31)2 and compound III-5297 of the formula Ir(LA320)(LB32)2, wherein LA344 is 
    PNG
    media_image19.png
    187
    206
    media_image19.png
    Greyscale
, LB31 is 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, and LB32 is 
    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
. See, e.g., col. 8 ll. 4-14. claims 1, 16, 31, 37-40 and 43. This disclosure anticipates the claims as follows:
Claim 1, drawn to a compound of the formula Ir(LA)n(LB)3-n having the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compounds have a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and alkyl.
Claim 11, wherein LB is LB53, 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, or LB54, 
    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
.
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a host comprising at least one chemical group selected from the group consisting of carbazole, dibenzothiophene, dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene. 
Claim 18, drawn to a formulation comprising the compound of claim 1.
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is, for example, a flat panel display, computer monitor, medical monitor, or television.





Claims 1-7, 11, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. by EP 2730583 A1 (pub. May 14, 2014).
Ma ‘583 teaches compounds of Formula I, 
    PNG
    media_image17.png
    188
    328
    media_image17.png
    Greyscale
, formulations thereof and organic light emitting devices thereof. The devices contain an anode, a cathode and an organic layer between the electrodes containing the compound. “In one embodiment, the organic layer further comprises a host” and “the host comprises at least one chemical group selected from the group consisting of carbazole, dibenzothiphene [sic], dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.” Examples of devices include consumer products such as “flat panel displays, computer monitors, medical monitors, televisions,” etc. Examples of the compounds of Formula I include compound III-5127 of the formula Ir(LA344)(LB31)2 and compound III-5297 of the formula Ir(LA320)(LB32)2, wherein LA344 is 
    PNG
    media_image19.png
    187
    206
    media_image19.png
    Greyscale
, LB31 is 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, and LB32 is 
    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
. See, e.g., paragraphs [0041], [0061], [0062], [0073], and [0077], pages 92 and 99, and claims 21-23. This disclosure anticipates the claims as follows:
Claim 1, drawn to a compound of the formula Ir(LA)n(LB)3-n having the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compounds have a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and alkyl.
Claim 11, wherein LB is LB53, 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, or LB54, 
    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
.
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a host comprising at least one chemical group selected from the group consisting of carbazole, dibenzothiophene, dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene. 
Claim 18, drawn to a formulation comprising the compound of claim 1.
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is, for example, a flat panel display, computer monitor, medical monitor, or television.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 8,946,697 B1 (pub. Feb. 3, 2015; filed Sep. 16, 2013).
Ma ‘697 teaches compounds of Formula I, 
    PNG
    media_image17.png
    188
    328
    media_image17.png
    Greyscale
, formulations thereof and organic light emitting devices thereof. The devices contain an anode, a cathode and an organic layer between the electrodes containing the compound. In one embodiment, “the organic layer further comprises a host” wherein “the host comprises at least one chemical group selected from the group consisting of carbazole, dibenzothiphene [sic], dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.” Compound B, 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, is a representative host. Examples of devices include consumer products such as “flat panel displays, computer monitors, medical monitors, televisions,” etc. Examples of the compounds of Formula I include compound III-5127 of the formula Ir(LA344)(LB31)2 and compound III-5297 of the formula Ir(LA320)(LB32)2, wherein LA344 is 
    PNG
    media_image19.png
    187
    206
    media_image19.png
    Greyscale
, LB31 is 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, and LB32 is 

    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
. See, e.g., col. 8 ll. 4-14. claims 1, 16, 31, 37-40 and 43. 
Compared to the claimed invention, Ma does not combine host compound B with compound III-5127 or compound III-5297 in an OLED organic layer; however, a POSITA would have found it obvious to select compound B as a host because Ma uses it as a host to prepare several devices (e.g., Table 2).  Therefore a POSITA, wishing to prepare an OLED using compound III-5127 or compound III-5297, would have been motivated to use compound B as the host compound for the organic layer comprising compound III-5127 or compound III-5297.  This renders obvious claim 17 as being drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a host compound B, 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, and compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1. 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. by EP 2730583 A1 (pub. May 14, 2014).
Ma ‘583 teaches compounds of Formula I, 
    PNG
    media_image17.png
    188
    328
    media_image17.png
    Greyscale
, formulations thereof and organic light emitting devices thereof. The devices contain an anode, a cathode and an organic layer between the electrodes containing the compound. “In one embodiment, the organic layer further comprises a host” and “the host comprises at least one chemical group selected from the group consisting of carbazole, dibenzothiphene [sic], dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.” Host compound C, 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, is representative. Examples of devices include consumer products such as “flat panel displays, computer monitors, medical monitors, televisions,” etc. Examples of the compounds of Formula I include compound III-5127 of the formula Ir(LA344)(LB31)2 and compound III-5297 of the formula Ir(LA320)(LB32)2, wherein LA344 is 
    PNG
    media_image19.png
    187
    206
    media_image19.png
    Greyscale
, LB31 is 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, and LB32 is 
    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
. See, e.g., paragraphs [0041], [0061], [0062], [0073], and [0077], pages 92 and 99, and claims 21-23. 
Compared to the claimed invention, Ma does not combine host compound C with compound III-5127 or compound III-5297 in an OLED organic layer; however, a POSITA would have found it obvious to select compound C as a host because Ma uses it as a host to prepare several devices (e.g., Tables 2-3).  Therefore a POSITA, wishing to prepare an OLED using compound III-5127 or compound III-5297, would have been motivated to use compound C as the host compound for the organic layer comprising compound III-5127 or compound III-5297.  This renders obvious claim 17 as being drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a host compound C, 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, and compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1. 



Claims 1-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. US 2014/0131676 A1 (issued as US 9,685,617) as evidenced by US 7,279,704 B2 (incorporated by reference in Beers).
Beers teaches compounds of Formula I, 
    PNG
    media_image22.png
    280
    484
    media_image22.png
    Greyscale
, formulations thereof, and organic light emitting devices thereof. The devices comprise an anode, a cathode and, in between the electrodes, an organic layer containing the compound of Formula I. The organic layer may contain a host comprising “at least one chemical group selected from the group consisting of carbazole, dibenzothiphene [sic], dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.” The device “may be incorporated into a wide variety of consumer products, including flat panel displays, computer monitors, medical monitors, televisions”, etc. In the device of example 6, the organic layer comprised host compound C,
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, and iridium compound II-355, 
    PNG
    media_image23.png
    295
    445
    media_image23.png
    Greyscale
. See, e.g., page 110, paragraphs [0041], [0060], [0061] and claims 
29-48. 
Compound II-355, having deuterated methyl for R3, is an alkyl homolog of the claimed compound having a butyl group (i.e., n-butyl, i-butyl, or t-butyl) for R6. According to MPEP 2144.09, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Furthermore, a POSITA would have found it obvious to select compound II-355 for optimization because it was identified as a lead compound by Beers by way of Example 6. Beers teaches a preferred subgenus where R3 is alkyl, deuterated or partially deuterated. Beers paragraphs [0050]-[0051]. “Preferred alkyl groups” include “methyl, ethyl, propyl, isopropyl, butyl, isobutyl, tert-butyl, and the like.” Beers paragraph [0043] and ‘704 col. 31-32 bridging paragraph. Since R3 is preferably alkyl and butyl groups are among the preferred alkyl groups, a POSITA would have found it obvious to prepare butyl homologs of compound II-355 (and a formulation thereof and an OLED thereof) by extending the deuterated methyl group at R3. A POSITA would have had a reasonable expectation that the butyl homologs, including non-deuterated, deuterated and partially deuterated butyl groups, would have similar doping properties and utility in OLEDs (such as in device example 6) as compound II-355 due to their close structural similarity. Therefore, Beers renders obvious the claimed invention as follows:
Claim 1, drawn to a compound of the formula Ir(LA)n(LB)3-n having the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R1 is deuterated alkyl, R’, R” and R2-R5 are H, R6 
is butyl (non deuterated, deuterated or partially deuterated), A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compounds have a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and deuterated alkyl.
Claim 10, wherein LA is LA65, 
    PNG
    media_image24.png
    199
    259
    media_image24.png
    Greyscale
.
Claim 11, wherein LB is LB18, 
    PNG
    media_image25.png
    222
    118
    media_image25.png
    Greyscale
, or LB26, 
    PNG
    media_image26.png
    217
    115
    media_image26.png
    Greyscale
.
Claim 12, wherein LA is LA65 and LB is LB18 or LB26.
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R1 is deuterated alkyl, R’, R” and R2-R5 are H, R6 is butyl (non deuterated, deuterated or partially deuterated), A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a host comprising at least one chemical group selected from the group consisting of carbazole, dibenzothiophene, such as 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.
Claim 17, wherein the host is 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale

Claim 18, drawn to a formulation comprising the compound of claim 1.
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R1 is deuterated alkyl, R’, R” and R2-R5 are H, R6 is butyl (non deuterated, deuterated or partially deuterated), A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is, for example, a flat panel display, computer monitor, medical monitor, or television.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7, 11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of Ma et al US 8,946,697 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because Ma ‘697 teaches compounds of Formula I, 
    PNG
    media_image17.png
    188
    328
    media_image17.png
    Greyscale
, formulations thereof and organic light emitting devices thereof. The devices contain an anode, a cathode and an organic layer between the electrodes containing the compound. In one embodiment, “the organic layer further comprises a host” wherein “the host comprises at least one chemical group selected from the group consisting of carbazole, dibenzothiphene [sic], dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.” The compound B, 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, is a representative host. Examples of the compounds of Formula I include compound III-5127 of the formula Ir(LA344)(LB31)2 and compound III-5297 of the formula Ir(LA320)(LB32)2, wherein LA344 is 
    PNG
    media_image19.png
    187
    206
    media_image19.png
    Greyscale
, LB31 is 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, and LB32 is 
    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
. See, e.g., claims 1, 16, 31, 37-40 and 43. This disclosure renders unpatentable the claims as follows:
Claim 1, drawn to a compound of the formula Ir(LA)n(LB)3-n having the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compounds have a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and alkyl.
Claim 11, wherein LB is LB53, 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, or LB54, 
    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
.
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a host comprising at least one chemical group selected from the group consisting of carbazole, dibenzothiophene, dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene. 
Regarding claim 17, Ma does not combine host compound B, 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
, with compound III-5127 or compound III-5297 in an OLED organic layer; however, a POSITA would have found it obvious to select compound B as a host because Ma uses it as a host to prepare several devices (e.g., Table 2).  Therefore a POSITA, wishing to prepare an OLED using compound III-5127 or compound III-5297, would have been motivated to use compound B as the host compound for the organic layer comprising compound III-5127 or compound III-5297.  
Claim 18, drawn to a formulation comprising the compound of claim 1.

Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of Ma et al US 8,946,697 B1 in view of Ma et al. US 8,946,697 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because Ma ‘697 teaches compounds of Formula I, 
    PNG
    media_image17.png
    188
    328
    media_image17.png
    Greyscale
, formulations thereof and organic light emitting devices thereof. The devices contain an anode, a cathode and an organic layer between the electrodes containing the compound. Examples of the compounds of Formula I include compound III-5127 of the formula Ir(LA344)(LB31)2 and compound III-5297 of the formula Ir(LA320)(LB32)2, wherein LA344 is 
    PNG
    media_image19.png
    187
    206
    media_image19.png
    Greyscale
, LB31 is 
    PNG
    media_image20.png
    128
    109
    media_image20.png
    Greyscale
, and LB32 is 
    PNG
    media_image21.png
    145
    63
    media_image21.png
    Greyscale
. See, e.g., claims 1, 16, 31, 37-40 and 43. The claims do not teach examples of devices that can be used, such as consumer products; however, Ma teaches in the specification that devices include consumer products such as “flat panel displays, computer monitors, medical monitors, televisions,” etc. col. 8 ll. 4-14. Therefore, a POSITA would have found it obvious to use the claimed OLEDs in a consumer product as outlined below: 
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R’ and R” and R2 to R4 are H, R1 is alkyl, R5 is H and R6 is cycloalkyl, or R5 is cycloalkyl and R6 is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is, for example, a flat panel display, computer monitor, medical monitor, or television.




Claims 1-7, 10-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,929,353 (Kottas). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Kottas ‘353 teaches organic light emitting devices comprising a host of Formula 1, 
    PNG
    media_image9.png
    29
    177
    media_image9.png
    Greyscale
 wherein G1 is 
    PNG
    media_image10.png
    204
    285
    media_image10.png
    Greyscale
, such as 
    PNG
    media_image11.png
    112
    163
    media_image11.png
    Greyscale
, and an iridium dopant, such as 
    PNG
    media_image12.png
    292
    499
    media_image12.png
    Greyscale
 . The device contains an anode, a cathode and an organic layer between the electrodes. In one embodiment, the organic layer contains both the host and dopant. Examples of devices include consumer products and lighting panels. See, e.g., claims 7-9, 13 (col. 229), 15, 17 and 18. These ‘353 claims render obvious the instant invention as follows:
Claim 1, drawn to a compound of the formula Ir(LA)n(LB)3-n having the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R2 is H, R1 and R3 to R6 are deuterated alkyl, R’ is H, R” is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compound has a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and deuterated alkyl (a combination of deuterium and alkyl).
Claim 10, wherein LA is LA190, 
    PNG
    media_image14.png
    273
    261
    media_image14.png
    Greyscale
.
Claim 11, wherein LB is LB12, 
    PNG
    media_image15.png
    213
    141
    media_image15.png
    Greyscale
.
Claim 12, wherein LA is LA190 and LB is LB12.
Claim 13, wherein the compound is 
    PNG
    media_image12.png
    292
    499
    media_image12.png
    Greyscale
 (p. 176).
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R2 is H, R1 and R3 to R6 are deuterated alkyl, R’ is H, R” is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a carbazole host, such as 
    PNG
    media_image11.png
    112
    163
    media_image11.png
    Greyscale
).
Claim 18, drawn to a formulation comprising the compound of claim 1, which would have been obvious because deposition of the dopant compound on/in the organic layer routinely requires depositing the compound as a formulation (i.e., dissolved in a solvent).
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R2 is H, R1 and R3 to R6 are deuterated alkyl, R’ is H, R” is H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is a “light[s] for interior or exterior illumination.” The phrase “for interior or exterior illumination” is an intended use limitation that does not further limit the structure of the claimed “lights”. Since a lighting panel is capable of being used indoors and outdoors, it meets the claimed “lights” limitation.

Claims 1-7, 10-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,108,000 (Ma). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Ma teaches compounds of Formula I, 
    PNG
    media_image27.png
    411
    619
    media_image27.png
    Greyscale
, formulations thereof, and organic light emitting devices thereof. The devices comprise an anode, a cathode and, in between the electrodes, an organic layer containing the compound of Formula I. The organic layer may contain a host such as 
    PNG
    media_image28.png
    133
    200
    media_image28.png
    Greyscale
 . The device may be in the form of a consumer product, such as a flat panel display. Compound 3, 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
, is representative. See, e.g., claims 1 and 14-21. This renders the claimed invention unpatentable as follows:
Claim 1, drawn to a compound of the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compound 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
has a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and deuterated alkyl.
Claim 10, wherein LA is LA196, 
    PNG
    media_image30.png
    203
    185
    media_image30.png
    Greyscale
.
Claim 11, wherein LB is LB1, 
    PNG
    media_image31.png
    87
    57
    media_image31.png
    Greyscale
.
Claim 12, drawn to the compound wherein LA is LA196 and LB is LB1.
Claim 13, wherein the compound is 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
 (p. 175).
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, that is 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
 , wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a host, such as a dibenzothiophene.
Claim 17, wherein the host is 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
 .
Claim 18, drawn to a formulation comprising the compound of claim 1.
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, that is 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
 , wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is a lighting panel, which is encompassed by the claimed limitation “lights for interior or exterior illumination.” The phrase “for interior or exterior illumination” is an intended use limitation that does not further limit the structure of the claimed “lights”. Since a lighting panel is capable of being used indoors and outdoors, it meets the claimed “lights” limitation.


Claims 1-7, 10-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,411,200 (Ma). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Ma teaches compounds of Formula V, 
    PNG
    media_image32.png
    317
    546
    media_image32.png
    Greyscale
, formulations thereof, and organic light emitting devices thereof. The devices comprise an anode, a cathode and, in between the electrodes, an organic layer containing the compound of Formula I. The organic layer may contain a host such as 
    PNG
    media_image28.png
    133
    200
    media_image28.png
    Greyscale
 . The device may be in the form of a consumer product or a lighting panel. Compound 3, 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
, is representative. See, e.g., claims 1 and 9-16. This renders the claimed invention unpatentable as follows:
Claim 1, drawn to a compound of the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compound 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
has a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and deuterated alkyl.
Claim 10, wherein LA is LA196, 
    PNG
    media_image30.png
    203
    185
    media_image30.png
    Greyscale
.
Claim 11, wherein LB is LB1, 
    PNG
    media_image31.png
    87
    57
    media_image31.png
    Greyscale
.
Claim 12, drawn to the compound wherein LA is LA196 and LB is LB1.
Claim 13, wherein the compound is 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
 (p. 175).
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, that is 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
 , wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a host comprising at least one chemical group selected from the group consisting of carbazole, dibenzothiophene, dibenzofuran, dibenzoselenophene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene. 
Claim 17, wherein the host is 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
 .
Claim 18, drawn to a formulation comprising the compound of claim 1.
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, that is 
    PNG
    media_image29.png
    298
    463
    media_image29.png
    Greyscale
 , wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 are C (or CR1 and R1 is H), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is a lighting panel, which is encompassed by the claimed limitation “lights for interior or exterior illumination.” The phrase “for interior or exterior illumination” is an intended use limitation that does not further limit the structure of the claimed “lights”. Since a lighting panel is capable of being used indoors and outdoors, it meets the claimed “lights” limitation.





Claims 1-7, 11, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,748,500 (Ma). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Ma teaches compounds of Formula I, 
    PNG
    media_image33.png
    314
    479
    media_image33.png
    Greyscale
 formulations thereof, and organic light emitting devices thereof. The devices comprise an anode, a cathode and, in between the electrodes, an organic layer containing the compound of Formula I. The organic layer may contain a host such as 
    PNG
    media_image28.png
    133
    200
    media_image28.png
    Greyscale
 . The device may be in the form of a consumer product or a lighting panel. The compound 
    PNG
    media_image34.png
    351
    478
    media_image34.png
    Greyscale
 (col. 215) is representative. See, e.g., claims 1 and 11-18. This renders the claimed invention unpatentable as follows:
Claim 1, drawn to a compound of the structure, 
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, 
wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 
are C (or CR1 and R1 is H or deuterated alkyl), A5 is N, X is O, and n is 1.
Claim 2, wherein n is 1.
Claim 3, wherein the compound 
    PNG
    media_image34.png
    351
    478
    media_image34.png
    Greyscale
has a structure of Formula III, 
    PNG
    media_image16.png
    168
    282
    media_image16.png
    Greyscale
.
Claims 4-5, wherein, out of A1 to A8, only A5 is N.
Claim 6, wherein X is O.
Claim 7 wherein R1 and R2 are selected from H and deuterated alkyl.
Claim 11, wherein LB is LB1, 
    PNG
    media_image31.png
    87
    57
    media_image31.png
    Greyscale
.
Claim 15, drawn to a device comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, that is 
    PNG
    media_image34.png
    351
    478
    media_image34.png
    Greyscale
 , wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 are C (or CR1 and R1 is H or deuterated alkyl), A5 is N, X is O, and n is 1.
Claim 16, wherein the organic layer further comprises a host comprises a dibenzothiophene.
Claim 17, wherein the host is 
    PNG
    media_image18.png
    191
    304
    media_image18.png
    Greyscale
 .
Claim 18, drawn to a formulation comprising the compound of claim 1.
Claim 19, drawn to a consumer product comprising an OLED comprising an anode, a cathode and, in between the electrodes, an organic layer comprising a compound of Formula I,
    PNG
    media_image13.png
    320
    552
    media_image13.png
    Greyscale
, that is 
    PNG
    media_image34.png
    351
    478
    media_image34.png
    Greyscale
 , wherein R1, R3 and R4 are deuterated alkyl, R’, R”, R2, R5 and R6 are H, A1-A4 and A6-A8 are C (or CR1 and R1 is H or deuterated alkyl), A5 is N, X is O, and n is 1.
Claim 20, wherein the consumer product is a lighting panel, which is encompassed by the claimed limitation “lights for interior or exterior illumination.” The phrase “for interior or exterior illumination” is an intended use limitation that does not further limit the structure of the claimed “lights”. Since a lighting panel is capable of being used indoors and outdoors, it meets the claimed “lights” limitation.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626